MAKAR, J.,
dissenting.
I would grant appellant’s unopposed motion and extend until September 1, 2015, the time to obtain a final appealable order from the lower tribunal. Though the interests of a minor are involved, one with special needs, it appears the child’s care is addressed in the final judgment and neither party deems time of the essence. Allowing one last opportunity to resolve the distribution of the parties’ remaining personal property (as addressed in paragraph BB of the final judgment) with the newly assigned judge results in no prejudice.